United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2854
                        ___________________________

                   Elease Hill; Carlton Newsome; Vada Smith

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

City of El Dorado, an Incorporated Body through Mayor Frank Hass in his Official
 Capacity as Mayor and City Council in their Individual Official Capacity as the
                            City Council of El Dorado

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - El Dorado
                                ____________

                             Submitted: May 10, 2017
                               Filed: May 17, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Elease Hill, Carlton Newsome, and Vada Smith appeal the district court’s1
adverse grant of summary judgment in their 42 U.S.C. § 1983 action. Appellants have
identified no valid basis for reversal of the rulings they challenge, and we find none.2
See Malone v. Hinman, 847 F.3d 949, 952 (8th Cir. 2017) (de novo review). The
judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
      2
       We have not considered arguments appellants raise for the first time on appeal.
See Schaffer v. Beringer, 842 F.3d 585, 592 n.2 (8th Cir. 2016), petition for cert. filed,
U.S. Feb. 17, 2017 (No. 16-1262).

                                           -2-